DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.
 
Response to Amendment
	No amendments to the claims were made by Applicant’s response filed November 9, 2021. Claims 4-6, 10-14, 17, 20 and 22 are withdrawn.  Claims 1-3, 7-9, 15, 16, 18, 19 and 23 are canceled. Claim 21 is currently presented for examination.  

 Response to Arguments
November 9, 2021 have been fully considered but they are not persuasive.  The Examiner maintains all previous arguments for reasons of record.  
With respect to the first rejection under 35 USC 103 over Stockemann et al. in view of Coelingh et al. and Labrie, Applicant continues to argue that the Stockemann et al. reference and the Coelingh et al. references are not combinable and continue to rely on the Palomba reference as evidence of this.  Applicant argues that Stockemann et al. teaches that the result to be recorded was a complete regression of endometriosis without a significant reduction in bone mass, while the Coelingh reference says that the method does not inhibit ovarian estrogen synthesis.  Applicant argues that “without significant reduction in bone mass” is equivalent to “no reduction in bone mass.”
These arguments are found not persuasive for reasons of record.  It is noted that the primary reference is Stockemann et al. which teaches the combination of a LHRH agonist/antagonist and SERMs for the treatment of endometriosis.  Both Coelingh and Labrie are provided in the current rejection of record to cure the deficiencies of Stockemann (i.e. to motivate an ordinary skilled artisan to add DHEA to the method of Stockemann with a reasonable expectation of improved results in the treatment of endometriosis).  It is maintained that although Stockemann teaches a complete regression of the endometriosis without a significant reduction in bone mass, it is noted that Stockemann teaches that there was not a significant reduction in bone mass, which means that there was some reduction in bone mass.  Moreover, the Examiner maintains all previous arguments with respect to the Palomba reference.  Furthermore, the Palomba reference has not been utilized in the rejections of record, thus the focus of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Coelingh specifically teaches that the administration of an androgen compound, preferably DHEA, enhances the action of the anti-estrogen, particularly, to suppress the undesirable side-effects of the anti-estrogen, particularly those side-effects associated with hypo-estrogenism which includes reduction in bone mass (page 11 lines 18-22).  Thus, since Coelingh teaches that a particularly preferred androgen is DHEA, one would have been motivated to add DHEA to enhance the action of the SERM.
Labrie provides additional reasons to add DHEA to the method of Stockemann et al.  Labrie teaches that DHEA exerts beneficial effects on bone (page 345).  Labrie specifically teaches that the combination of a sex steroid precursor (DHEA) and acolbifene not only maintained the stimulatory effect of DHEA on bone formation, but also potentiated the inhibitory effect of the SERM on bone turnover and resorption (page 345).  Labrie teaches that DHEA can provide the beneficial effects on the bone which are lacking with the use of the SERM alone since while a SERM has effects limited to inhibition of bone resorption, the addition of DHEA stimulates bone formation and further reduces bone resorption above that achieved with acolbifene alone (page 345).   Thus an ordinary skilled artisan would have been especially motivated to add 
Applicant further argues that the Examiner has made no comment regarding a citation in the Coelingh reference (SERM + estrogen or androgen) stating that, "there is no scientific proof that indeed these androgen receptors play a role in the proliferation of endometriotic tissue, adenomyosis, fibroids and endometrial tissue" (see line 34 of page 11 and lines 1-2 of page 12) which applicant referred to in its last response filed in this 
This argument is found not persuasive since Coelingh teaches in example 4 that patients treated for endometriosis with a SERM or a SERM in combination with DHEA resulted in all women having a reduction of pain after 6 months of treatment and the endometriotic lesions were reduced in all participants (page 19 lines 23-page 20 line 4). The women receiving DHEA show a more pronounced reduction in size of the endometriotic lesions compared to the women not receiving DHEA. A few women experience symptoms of hypoestrogenism, while women receiving DHEA appear to have less subjective side effects than the women not receiving DHEA (page 19 lines 23-page 20 line 4).  Thus, it is clear that Example 4 of Coelingh supports the teaching that the androgen enhances the action of the anti-estrogen, in particular the anti-estrogen's ability to suppress growth, proliferation and viability of endometriotic tissue, adenomyomas, fibroids and endometrial tissue and/or suppresses the undesirable side-effects of said anti-estrogen, particularly those side-effects associated with hypo-estrogenism (page 11 lines 18-27).
Applicant argues that too much reliance is placed on the Ex parte Obiaya decision regarding DHEA administration compensates for loss of DHEA secretion by ovaries.
However, Applicant’s argument that the references suggest the addition of the SERM and DHEA to improve side effects of the LHRH antagonist/agonist whereas the instant application discloses that the DHEA and SERM have the capacity to directly treat the endometriosis are found not persuasive because the use of DHEA and SERMs prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Therefore, for reasons of record and for the reasons detailed above, the rejection of record under 35 USC 103 over Stockemann in view of Coelingh et al. and Labrie is hereby maintained and reproduced below.  
With respect to the second obviousness rejection over Garnick in view of Martel, Applicant argues that the emphasis of the Examiner on avoiding bone loss as a side effect of LHRH antagonist is exaggerated, as hot flushes are much more important than bone loss.
This argument is found not persuasive as Applicant has not provided any evidence that hot flushes are more important than bone loss as a side effect.  All Applicant presents is attorney argument, but “attorney argument [is] not the kind of factual evidence that is required to rebut a prima facie case of obviousness.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  Furthermore, the references themselves 
  Applicant further argues that Garnick teaches the use of a LHRH antagonist while the secondary reference teaches the use of a LHRH agonist.  Applicant further argues that contrary to what the office action states, an LHRH antagonist and an LHRH agonist are not the same even though they decrease the secretion of estradiol from ovaries.  Applicant further argues that the literature supports the advantages of the use 
These arguments are found not persuasive since it was never argued that an LHRH antagonist and an LHRH agonist are the same.  It is clear that an LHRH antagonist is not the same as an LHRH agonist.  However, the prior teaches that an LHRH antagonist and an LHRH agonist are used for the same purpose of decreasing LH and FSH resulting in the decrease of estrogen and testosterone levels.  Thus, the side effects for LHRH antagonist and LHRH agonist use, stemming from estrogen deprivation, are the same.  Moreover, the prior art cited specifically demonstrates that LHRH antagonists cause side-effects related to estrogen deprivation.  Stockemann et al. specifically teaches LHRH antagonist alone caused a reduction in endogenous oestrogen levels and a reduction in bone density and an increase in osteoclast activity (page 10).  Garnick teaches that a typical problem that is frequently encountered with the use of LHRH antagonists is a series of side effects stemming from protracted severe estrogen deprivation including hot flashes and bone loss [0007]. Thus, there is clearly a 
Martel et al. specifically demonstrates that administration of an LHRH agonist lowers bone mass density (BMD) while Garnick teaches that a typical problem that is frequently encountered with the use of LHRH antagonists is a series of side effects stemming from protracted severe estrogen deprivation including bone loss [0007].  Thus, the prior art seems to agree that a typical problem associated with both LHRH agonist and LHRH antagonist therapy is bone loss.  Accordingly, based on the teachings of Martel et al., an ordinary skilled artisan would have been motivated to combine DHEA to the combination of Garnick as well as use acolbifene as the SERM with the LHRH antagonist with a reasonable expectation of decreasing the side effects of the LHRH antagonist of Garnick for an improved treatment of endometriosis.  Although Martel et al. does not teach the treatment of endometriosis, Martel et al. is relevant since it teaches a solution to the problem of Garnick which is to alleviate the side effects of the estrogen deprivation produced by the treatment with the LHRH antagonist in Garnick.  Martel et al. specifically demonstrates that administration of an LHRH agonist lowers bone mass density (BMD) and that administration of either acolbifene or DHEA alone inhibited the BMD decrease, while the combined treatment of DHEA and acolbifene completely prevented bone loss induced by LHRH agonist treatment and even increased BMD of the femoral bone and proximal tibia in subjects treated by the LHRH agonist.  Thus, combining the teachings of Garnick with the teachings of Martel et al. to achieve an improved treatment of endometriosis by 
Thus, for these reasons the previous rejection under 35 USC 103 over Garnick in view of Martel et al. is hereby maintained and reproduced below.
This action is FINAL.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stockemann et al. CA-2,244,675 (provided on IDS dated September 23, 2011) in view of Coelingh et al. WO 03/017974 A1 (of record) and Labrie (2006, Endocrine-Related Cancer, Vol. 13, pages 335-355 Provided on IDS dated September 23, 2011).
Claim 21 of the instant application claims a method for treating or reducing the likelihood of acquiring endometriosis comprising inhibiting ovarian hormonal secretion by administering an effective amount of a LHRH agonist or antagonist such as leuprolide acetate; orally or percutaneously administering the selective estrogen receptor modulator acolbifene which has no estrogenic activity on breast, uterine or endometrial tissues; and administering the sex steroid precursor 
Stockemann et al. teaches a combined pharmaceutical preparation which contains LHRH-analogous substances (analogue) and anti-estrogens with tissue-selective estrogenic effect to treat gynecological disorders, especially endometriosis and myomas (abstract and page 1).  Stockemann et al. teaches that gonal steroids (oestrogens, gestagens) which are under the control of the hypothalamic-pituitary system and growth factors including also cytokines play a decisive role in the clinical syndromes described and treatment of such diseases and disorders is usually effected with hormones such as LHRH analogues (page 1).  
Stockemann et al. teaches a pharmaceutical combined preparation for the treatment of endometriosis and myomas which prevents a reduction in bone density and avoids the disadvantages of hormone treatments comprising two active ingredients, the first of which is an LHRH analogue or combination of LHRH analogues and the second of which is an anti-oestrogen having tissue-selective oestrogenic activity (pages 2-3).  Stockemann et al. teaches that the LHRH analogue is an LHRH agonist or antagonist (page 3).  Stockemann et al. teaches that preferred LHRH analogues include leuprorelin (leuprolide acetate) (pages 3 and 4).
Stockemann et al. further teaches that the second active ingredient component of the preparation is an anti-oestrogen having tissue-selective oestrogenic activity which are SERMs (selective oestrogen-receptor modulators) which exert their partial agonistic oestrogenic activity tissue- and organ-selectively (pages 5-6).  Stockemann et al. teaches that any anti-oestrogen having tissue-selective oestrogenic activity may be 
Stockemann et al. specifically teaches that the combination results in a complete regression of the endometriosis without there being a significant reduction in bone mass and at the same time no oestrogenic effects on the uterus (no stimulation of the endometrium) was observed (pages 9-10).  Stockemann et al. teaches that each individual component alone was not as effective since the LHRH antagonist alone resulted in a complete regression of the endometriosis foci, however it also caused a reduction in endogenous oestrogen levels and a reduction in bone density and an increase in osteoclast activity and administration of raloxifene alone resulted only partial regression of the endometriosis (page 10).  
Thus Stockemann et al. specifically teaches the combination of an LHRH agonist or antagonist and a selective oestrogen-receptor modulator (SERM) for the treatment of endometriosis.
Stockemann et al. does not specifically teach the selective estrogen receptor modulator (SERM) acolbifene (EM-652.HCl, EM-1538).  Stockemann et al. does not teach administering the sex steroid precursor DHEA.
Coelingh et al. also teaches the treatment of benign gynecological disorders including uterine leiomyomas and endometriosis in a female mammal comprising the 
Example 4 of Coelingh specifically demonstrates administration of a SERM and DHEA for the treatment of endometriosis (pages 19-20).  Coelingh specifically exemplifies administration of DHEA with the SERM for the treatment of endometriosis and demonstrates that DHEA with the SERM showed a more pronounced reduction in 
In addition, Labrie teaches that acolbifene is a very potent SERM with no estrogenic activity in the endometrium (page 343).  Labrie further teaches that acolbifene is about ten times more potent than raloxifene in protecting against bone loss (page 345).  Labrie also teaches that DHEA exerts beneficial effects on bone (page 345).  Labrie specifically teaches that the combination of a sex steroid precursor (DHEA) and acolbifene not only maintained the stimulatory effect of DHEA on bone formation, but also potentiated the inhibitory effect of the SERM on bone turnover and resorption (page 345).  Labrie teaches that DHEA can provide the beneficial effects on the bone which are lacking with the use of the SERM alone since while a SERM has effects limited to inhibition of bone resorption, the addition of DHEA stimulates bone formation and further reduces bone resorption above that achieved with acolbifene alone (page 345).  
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Stockemann et al. which teaches a method of treating endometriosis comprising the administration of a LHRH agonist or antagonist and a SERM with the teachings of Coelingh et al. which teaches the administration of a SERM such as raloxifene, acolbifene, etc. for the treatment of endometriosis and further teaches that androgen compounds such as DHEA enhances the anti-proliferative activity of anti-estrogenic compounds for the treatment of endometriosis.  Thus, at the time of the instant invention, an ordinary skilled artisan 
In addition, one would have been further motivated to use acolbifene for the treatment of endometriosis since Labrie teaches that acolbifene is a very potent SERM with no estrogenic activity in the endometrium and is about ten times more potent than raloxifene in protecting against bone loss and Stockemann et al. teaches that the SERM is used to prevent the observed LHRH analogue-induced reduction in bone density.  Thus, one would have been motivated to use acolbifene in the treatment of endometriosis with a reasonable expectation that acolbifene would have improved effects in preventing LHRH analogue-induced reduction in bone density and moreover, since acolbifene has no estrogenic activity in the endometrium one would expect no re-stimulation of endometrial growth.  It is prima facie obvious to substitute one known element for another known element having the same function to yield predictable results.  Thus, the substitution of acolbifene for the SERMs specifically taught in Stockemann et al. or the addition of acolbifene to the SERMs specifically taught in Stockemann et al. for the treatment of endometriosis is rendered obvious over the cited prior art teachings.  


"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus, since each of an LHRH agonist or antagonist, SERMs and DHEA are known in the art for the treatment of endometriosis, combining said components for the treatment of endometriosis is rendered prima facie obvious.
Thus claim 21 of the instant application is rendered obvious in view of the cited prior art teachings.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garnick U.S. Publication No. 2004/0110689 A1 in view of Martel et al. (Provided on IDS dated January 27, 2016- C. MARTEL, et al., Poster of presentation from applicant's research group (NAMS, 2000) entitled "Prevention of Bone Loss By Combined Treatment With EM-652.HC1 and DHEA in Female Rats Treated With an LHRH Agonist.")
Claim 21 of the instant application claims a method for treating or reducing the likelihood of acquiring endometriosis comprising inhibiting ovarian hormonal secretion by administering an effective amount of a LHRH agonist selected from the group consisting of leuprolide acetate, goserelin acetate, nafarelin, buserelin acetate, histrelin acetate, triptorelin acetate or pamoate, and deslorelin acetate, or LHRH antagonist selected from the group consisting of abarelix, teverelix, cetrorelix acetate, ganirelix acetate, iturelix, acyline, degarelix, ornirelix, azalineB, ozarelix, LXT-101, elagolix, TAK-013, TAK-385, and T-98475; and further comprising orally or percutaneously administering the selective estrogen receptor modulator acolbifene (EM-652.HCl, EM-1538) which has no estrogenic activity on breast, uterine or endometrial tissues; and administering the sex steroid precursor dehydroepiandrosterone (DHEA); wherein the method does not include administration of a sex hormone.
Garnick teaches methods for treating hormone associated conditions, such as endometriosis, uterine leiomata, ovarian cancer, breast cancer, or vaginal bleeding, using LHRH antagonists and selective estrogen receptor modulators (abstract). The methods include administering to a subject a combination of an LHRH antagonist and a selective estrogen receptor modulator (abstract).  Garnick teaches that endometriosis which is frequently a lifelong condition is the ectopic presence of endometrial type glands and stroma in sites which are outside of the uterus, and this ectopic occurrence of endometrial tissue frequently forms cysts containing altered blood which results in debilitating pain for millions of women worldwide and particularly occurs in conjunction 
Garnick teaches the use of an LHRH antagonist in combination with a selective estrogen receptor modulator allows for the treatment of a hormone associated condition while at the same time avoiding the side effects normally associated with the use of LHRH antagonists [0008].  Garnick specifically teaches a method for treating endometriosis in a subject by administering to a subject a combination of an LHRH antagonist and a selective estrogen receptor modulator, thereby treating endometriosis in the subject [0018]. Claim 34 of Garnick specifically claims a method for treating endometriosis in a subject, comprising administering to a subject a combination of an LHRH antagonist and a selective estrogen receptor modulator, thereby treating endometriosis in the subject. 
Garnick teaches the use of numerous LHRH antagonists including abarelix and cetrorelix [0034], [0085] and [0102].  Garrick teaches that preferred selective estrogen modulators include those that act as agonists in bone tissue and as antagonists in 
Garnick does not teach acolbifene (EM-652.HCl, EM-1538) as a SERM.  Garnick does not teach the administration of DHEA.
Martel et al. teaches that EM-652.HCl (acolbifene) is a pure SERM having antiestrogenic effects in the mammary gland and endometrium (introduction).  Martel et al. specifically demonstrates that administration of an LHRH agonist lowers bone mass density (BMD) and that administration of either acolbifene or DHEA alone inhibited the BMD decrease, while the combined treatment of DHEA and acolbifene completely prevented bone loss induced by LHRH agonist treatment and even increased BMD of the femoral bone and proximal tibia in subjects treated by the LHRH agonist (results).  Martel et al. further teaches that the combination also had beneficial effects on serum cholesterol levels and prevents fat percentage increases induced by LHRH agonist treatment (results).  Thus Martel et al. teaches a clear advantage in combining the SERM acolbifene and DHEA to completely prevent bone loss and improve lipid profile in subjects treated with LHRH agonists.
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Garnick which claims a method for treating endometriosis in a subject, comprising administering to a subject a combination of an LHRH antagonist and a selective estrogen receptor modulator (SERM), thereby treating endometriosis in the subject, with the teachings of Martel et al. which specifically demonstrates a clear advantage in combining the SERM acolbifene and DHEA to completely prevent bone loss and improve lipid profile in subjects treated 
Thus, the cited claim of the instant application is rendered obvious in view of the cited prior art teachings. 

Conclusion
Claim 21 is rejected.  Claims 4-6, 10-14, 17, 20 and 22 are withdrawn.  Claims 1-3, 7-9, 15, 16, 18, 19 and 23 are canceled.  No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM